Citation Nr: 0613355	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  00-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1972 until 
his retirement in July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for frostbite of the feet.  When this case was 
before the Board in March 2001, it affirmed the denial.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated February 6, 2003, granted a Joint Motion for Remand and 
to Stay Proceedings.  The Board remanded the claim in 
September 2003 to ensure due process.  In August 2004, the 
Board again denied the veteran's claim, but this decision was 
vacated by the Board in February 2005 since the veteran had 
submitted evidence to the Department of Veterans Affairs 
(VA), but it had not been associated with the claims folder.  
In February 2005, the Board again remanded the claim so that 
this evidence could be considered by the RO.  The case is 
again before the Board for appellate consideration.

The Board notes that additional evidence was received at the 
Board in 2006, which has not been reviewed by the RO, without 
a waiver of RO consideration.  In light of the favorable 
determination herein, there is no harm to the veteran in the 
Board adjudicating the appeal at this time with consideration 
of the additional evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  


FINDING OF FACT

The veteran's frostbite of the feet was initially present 
during service.  




CONCLUSION OF LAW

Frostbite of the feet was incurred in active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of February 2004 
and May 2005 letters from the VA to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In the present appeal, the appellant was not provided with 
notice in February 2004 or May 2005 that a disability rating 
and an effective date will be assigned for any benefits 
awarded pursuant to his claim.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard, 4 Vet. App. 384, 394.  In 
light of the decision in this case to grant service 
connection for frostbite of the feet, the RO will have the 
opportunity to provide VCAA notice as to the disability 
rating and the effective date to be assigned.  Accordingly, 
no prejudice to the veteran will result from the Board's 
adjudication of the issue on appeal.  See Bernard, 4 Vet. 
App. 384. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
case was thereafter readjudicated.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard, 4 Vet. App. 384.  
Duty to assist
With regard to the duty to assist, the record contains the 
veteran's service medical records, the reports of VA 
examinations, private medical records, statements from 
private physicians, and statements from people who served 
with the veteran.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The evidence against the veteran's claim includes the service 
medical records, VA examination reports and the opinion of a 
VA examiner.  In this regard, the Board points out that the 
service medical records are negative for complaints or 
findings relative to a cold injury.  Although it was 
indicated on a report of medical history in April 1998 that 
the veteran had been treated for psoriasis on the left leg 
and fingernails, there was no mention of any treatment for a 
cold injury.  On the retirement examination in April 1998, a 
clinical evaluation of the vascular system was normal.  
Similarly, there was no suggestion of an in-service cold 
injury at the time of the initial VA examination in November 
1998 following the veteran's retirement from service.  

The veteran was admitted to a private hospital in December 
1998 after he had fallen asleep in his pickup while under the 
influence of alcohol, and sustained a severe cold injury with 
very deep frostbite wounds to each foot.  The hospital 
records are negative for any reference to a prior cold 
injury.  The pertinent diagnosis was severe bilateral lower 
extremity frostbite with necrosis of the skin of both feet 
and total loss of distal forefoot of both feet.

The veteran was afforded a cold injury examination by the VA 
in April 2004.  He stated that while he was in Wyoming in 
early 1996, he spent a lot of time in the field, and when he 
returned to camp, he noticed that his feet were frozen.  He 
claimed that when he returned to his home base, he saw a 
dermatologist a few times.  Following an examination, the 
impression was bilateral amputation of the feet, secondary to 
1998 frostbite.  The examiner commented that a review of the 
record revealed that the veteran sustained a significant 
frostbite injury in 1998, alcohol related, when he was 
stranded overnight in a car, and he subsequently underwent 
amputation with postoperative problems.  She added that there 
was no medical evidence in the file to suggest that the 
veteran had received treatment or had any residuals of 
frostbite in 1996.  She noted that the exposure in 1998 to 
below zero temperatures for an extended period of time was in 
itself the cause of tissue damage leading to the amputations.  
She concluded that a person with or without previous exposure 
under the same circumstances, intoxicated, below zero for 
hours would likely have the same unfortunate outcome.  She 
opined that there was no evidence for a causal relationship 
between the cold exposure in service and the veteran's 
current disability.  

The evidence supporting the veteran's claim consists of the 
service medical records and statements and opinions from a 
number of private physicians.  The service medical records 
show that the veteran was seen on approximately four 
occasions from July 1995 to April 1997 in the dermatology 
clinic.  The assessments included psoriasoform dermatitis and 
tinea unguium.  While it is true that these records make no 
mention of a cold injury, the Board observes that in a 
statement dated in June 2003, the physician who treated the 
veteran in the dermatology clinic in service reported that, 
on a follow-up appointment in early 1996, the veteran had 
incurred frostbite while on temporary duty in Wyoming.  The 
physician indicated that during the deployment the weather 
was bitterly cold.  He stated that he observed that the 
veteran's toenails had turned black, and advised him that 
there was not much to be done except that the condition 
should be monitored.  The physician added that he did not 
know what became of the record of the follow-up visit in 
early 1996.

In April 1999, two physicians wrote in separate statements 
that the veteran had been under their care for severe 
frostbite of the feet.  They each stated that once frostbite 
occurs, an individual is more susceptible and vulnerable to 
recurrence.

In statements dated in April 1999, two individuals related 
that they had served with the veteran and that he was on a 
temporary duty assignment in Wyoming in early 1996.  The 
writers indicated that the weather conditions were extremely 
severe during the time the veteran was there, with 
temperatures in the minus 20's Fahrenheit and wind chills 
from minus 40 to minus 90 degrees, Fahrenheit.  

A private physician noted in a June 2004 letter that he had 
examined the veteran who described his in-service frostbite 
injury.  The veteran related that he had been trapped in a 
vehicle for 24 hours in 1998 and that he sustained severe 
frostbite injury to his feet, despite having insulated socks 
and boots, as well as other winter attire.  The physician 
opined that it was more likely than not that the veteran's 
injury in 1996 predisposed him to the subsequent severe 
frostbite injury in 1998 and the subsequent loss of his 
forefeet.  He added that it was a well known fact that once a 
person sustains a frostbite injury, that injury renders him 
more susceptible to subsequent cold related injury.  The 
physician found it significant that during the 1998 frostbite 
episode, the veteran only sustained a frostbite injury to his 
feet and not any other extremity.  He commented that this was 
good evidence that the veteran's previous frostbite injury 
predisposed him to subsequent episodes of frostbite.  

In April 2006, a private physician noted that the veteran had 
a frostbite injury in 1996 that caused small vessel disease.  
He noted that a patient with normal vascularity would not 
have damage to his small vessels and therefore might not have 
as much damage in a subsequent incident.  He pointed out that 
the veteran did have a subsequent frostbite injury in 1998, 
at which time he required transmetatarsal amputation.  

Finally, the Board observes that the physician who treated 
the veteran in-service wrote an addendum to his June 2003 
letter in February 2006.  He stated that there can be long-
term consequences of an injury such as the veteran sustained 
that do not manifest until later, including peripheral, 
neurological and circulatory problems, and increased 
susceptibility to further frostbite.  He stated that it was 
as likely as not that the 1996 incident contributed to the 
veteran's frostbite a few years later, especially given that 
no other extremities were affected.  

In sum, while the service medical records do not show that 
the veteran was seen for frostbite residuals, the physician 
who treated the veteran during service has submitted a 
statement confirming that, in fact, the veteran sustained a 
cold injury in service.  Several physicians have concluded 
that the cold injury in 1996 rendered the veteran more 
susceptible to a future cold injury.  The Board acknowledges 
that a VA examiner concluded otherwise.  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  The Board finds that the evidence in this case is 
at least in equipoise and that, accordingly, service 
connection for frostbite of the feet is warranted.


ORDER

Service connection for frostbite of the feet is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


